department of the treasury internal_revenue_service commerce street stop dal dallas texas tax_exempt_and_government_entities_division number release date legend org organization name xx date address address date date uil org address certified mail dear person to contact contact telephone number last date for filing a petition with the tax_court this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code irc as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective december 20xx our adverse determination is made for the following reason s you no longer demonstrate that you meet the operational_test under sec_501 and sec_1_501_c_3_-1 of the income_tax regulations you have not demonstrated that you are currently operating exclusively for an exempt_purpose specific facts that contributed to this determination included the following we have determined that you have not established that you are operating exclusively for religious charitable or educational_purposes in addition your net_earnings inured to the benefit of private shareholders or individuals in contravention of the requirements for exemption under sec_501 of the internal_revenue_code finally you have not demonstrated that you are not operated for the private benefit of your founders as required by treas reg sub sec_1 c -1 d ii as a result of this revocation of tax-exempt status your organization may be required to file form_1120 annually with the appropriate campus identified in the instructions for the current and all subsequent years until corporate status is formally terminated with the state the processing of subsequent income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under r c sec_7428 however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha a ramirez director exempt_organizations examinations form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xk12 20xx12 20xx12 legend org organization name founder co-1 company xx date founders co-2 company xyz state city city address address issues should the c tax exempt status of org be revoked because it is not operated exclusively for tax exempt purposes has the organization met the burden_of_proof incumbent on the organization that it is primarily engaged in exempt activity and that it is in fact a church facts org was incorporated as church in the state of xyz on xx incorporators are founder-1 his brother founder-2 his daughter founder-3 and his wife founder-4 on 20xx org purchased the old co-1 building at address city xyz org converted the building into a retreat and conference center org began renting the facility to the general_public in march of 20xx this activity was regularly carried on org conducted this business under the name co- per org’s written business plan this was a business_enterprise operated to make a profit org’s business plan states the following this summary includes a concise but complete description of the market the market’s need how we propose to satisfy that need and the projected financial rewards with our square foot building and all of its different amenities org feels that its offering will be readily accepted by the market and we will quickly gain a large portion of the market share our seat auditorium and our fourteen other available breakout rooms surpasses anything offered in the industry if someone is looking for a retreat that offers many recreational opportunities org is unsurpassed in that area none of our competitors provide to their clients what org has under one roof we have hosted four retreats as of early april 20xx and have realized a profit margin on these booking nine months after the commercial enterprise known as org retreat and conference began org applied for c exempt status as a church org’s application was received by the service on 20xx the trustees of this organization are founder-1 his brother founder-2 his daughter founder-3 and his wife founder-4 the church had the same address as the co-2 in the application org states its purpose as form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20x12 20xx12 20xx12 legend org organization name founder co-1 company xx date founders co-2 company xyz state city city address address a to establish one or more places of public worship services and to promote continue and encourage the assembly of persons on regular basis divine worship and other religious and charitable benevolent observances and practices b to provide a vehicle and institution for the preaching and teaching of the belief and faith in god c to provide a curriculum for theological studies d to provide classes for the preparation of ministers e to ordain to license to commission and consecrate individuals who posses the qualifications for advancement to teach the principles found in the bible given by our lord and savior jesus christ f g to develop a complete and active christian education department to conduct regular sunday school classes bible study seminars workshops crisis intervention sessions family counseling to minister to the whole person provided for all who desire to receive instructions on how to live good christian lives h the corporation shall conduct any and all lawful activities that may or may not be mentioned above for the furtherance or accomplishment of the foregoing purposes provide that such activities would not endanger the corporation’s not-for-profit status under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code the corporation is not a private_foundation as described in sec_507 and sec_4940 the corporation is a publicly_supported_organization as described in sec_509 a b a vi i j the application further stated that org was a membership_organization it had active members an average worship service attendance of a formal code of doctrine and discipline for its members and a written creed and statement of faith on schedule a of the application the applicant is asked to provide a brief history of the organization’s development and the reason for formation the applicant states org was established by god through founder-1 to provide spiritual guidance through the teachings of the holy bible to all people to spread the word of god to all people form 886-a cev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20x x12 20xx12 20xx12 20xx12 legend org organization name founder co-1 15t company xx date founders co-2 company xyz state city city address address org further asserts on schedule a the following n n w f it has a school for the religious instruction of the young the organization has an established place of worship the organization ordains ministers no funds or property of the organization will be used by any officer director employee minister or pastor for his or her personal needs or convenience that the sources of financial support are to be derived from donations contributions etc the prospective balance_sheet submitted with the application indicates that dollar_figure will come from gifts grants and contributions it further indicates that there will be no unrelated_business_income or revenue from the furnishing of facilities in any activity that is not an unrelated business within the meaning of sec_513 nowhere in the application was it indicated that org was engaged in a commercial activity org was recognized as a 501_c_3_organization on 20xx it also was recognized as an organization described in a and b a i on 20xx org was notified of an examination the accompanying idr requested the books_and_records of org and information regarding its activities the examination was scheduled for 20xx the agent conducting the examination communicated to founder-1 on 20xx that the examination would take place at org the agent arrived at org to conduct the examination founder-1 did not appear nor did any other officer or board member as a result the agent conducting the examination issued summonses to founder-1 his brother founder-2 and his daughter founder-3 third parties were also summonsed to provide information these included the accounting firm employed by org and financial institutions utilized by org on 20xx the agent conducting the examination traveled to city xyz to conduct the interview with founder-3 much of the requested documentation was not provided no documentation supporting the conducting of exempt activity was provided see question of document request attachment to summons issued to founder-3 no documentation was provided regarding the source of funds used to purchase and rehabilitate address see question no documentation was provided regarding the conducting of religious services see form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20x x12 20xx12 legend org organization name founder co-1 company xx date co-2 company founders xyz state city city address address questions no documentation was provided regarding the number of retreats conducted see question founder-3 provided no clarification regarding transactions that appeared to represent inurement several interview questions contradicted information provided on the application_for exemption per founder-3 org does not have a congregation does not have a sunday school does not have a hierarchy there is no authority structure collections are not taken and there is payment of personal expenses see interview questions and answers of april 20xx founder-1 was summonsed to appear at the city irs office on 20xx he did not appear founder-2 was summonsed to appear at the city irs on 20xx he appeared along with counsel founder-2 could not or would not answer many questions he indicated that he either did not know or had no knowledge of many questions relating to the questionable financial transactions of org see questions and responses to interview of xx these questions also related to transactions that appeared to represent inurement founder-2 was requested to provide documentation relating to church activities exempt functions financial transactions funding etc in the document request attachment to summons issued to founder-2 none was provided however he stated that this information would be gathered and provided this was never done his counsel was contacted regarding this submission of information on 20xx counsel stated that no additional information had been provided since its inception in january 20xx org has been engaged in the activity of hosting retreats and conferences this activity entails the rental of the facility located at address per org’s marketing material the building is equipped with all amenities this includes an olympic size indoor pool basketball courts a huge game room that includes pool tables and arcade games multiple conference rooms fully equipped gymnasiums racquetball courts rock climbing wall a by bent grass putting course computer lab a seat auditorium seat movie theater and big screen tv viewing room lodging includes professionally catered meals and facilities to sleep rooms are advertised as dollar_figure per person for a private sleeping room with queen size bed dollar_figure per person per day for private dorm room and dollar_figure per person per day for group sleeping the facility is actively marketed by way of a website and brochures these materials highlight skiing packages golf getaways easy access to shopping and other day trips these marketing materials lack any mention of a church located at the same address form 886-a cev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20x x12 legend org organization name founder co-1 company xx date founder sec_374 co-2 company xyz state city city address address a review of the general ledger summonsed from org’s accounting firm indicates that retreat income is the sole source of revenue for this organization there is a complete lack of support from donations or grants retreat revenue for org for 20xx - 20xx is stated below retreat income donations grants etc dollar_figuredollar_figuredollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx through org has provided little documentation regarding the source of funding for its operation it has never been determined where the funding came from to purchase and establish the retreat and conference center an analysis of the general ledger for the period xx - xx indicates that org has access to funding in excess of its known resources see below period xx-8 xx inflows of cash dollar_figure out flows of cash listed expenses closing cost co-1 n p unaccounted for funding the source of funding for the purchase and rehabilitation of address is still in question founder-1 the founder has not made himself available to explain or clarify the sources of funding information provided by his daughter founder-3 and his brother founder-2 have not shed any light on this issue questions regarding inurement have never been answered law should org be modified to a private_foundation the term private_foundation is defined in sec_509 as any foreign or domestic organization described in sec_501 that is not a public charity or an organization that tests for public safety churches that qualify as public_charities are described in sec_170q form 886-a rev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20xx12 legend org organization name founder co-1 18t company xx date co-2 company founders xyz state city city address address the current sec_170 regulations do not define church the service considers all facts and circumstances in determining whether an organization is a church including whether the organization has the following characteristics n w r k a n s a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination ordained ministers ministering to its congregations ordained ministers selected after completing prescribed studies a literature of its own establish places of worship regular congregation sec_12 regular religious services sunday schools_for religious instruction of the young schools_for the preparation of ministers in 490_fsupp_304 d d c affirmed in an unpublished opinion d c cir the court set forth the following conclusions e e e e ataminimum a church includes a body of believers that assemble regularly in order to worship it must also be reasonably available to the public in its conduct of worship in its educational instruction and in its promulgation of doctrine superficially responsive documentation purporting to show that the criteria have been satisfied is not sufficient to establish church status an sec_501 religious_organization comprised of a few family members who attend worship services at a relative’s apartment and made no real effort to extend its membership beyond the family was not a church for purposes of sec_170q form 886-acrev department of the treasury - internal_revenue_service page -6- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit yeat period ended 20xx12 20xx12 20xx12 20xx12 legend org organization name founder co-1 t company xx date founder sec_374 co-2 company xyz state city city address address in first church of in theo 56_tcm_1045 dec big_number m tcmemo_1989_16 an exempt religious_organization which published religious materials was a private_foundation because it failed to qualify as a church the organization did not qualify as a church because it failed to establish a recognizable creed or formal discipline and it failed to satisfy the threshold criteria of communal activity necessary for a church burden_of_proof the burden_of_proof regarding exempt status as a church is on the church not the service as noted by the court in church of spiritual technology v united_states cl_ct which upheld denial of an organization’s application_for recognition of exemption in demonstrating their entitlement to exemption church and other religious organizations are subject_to the same burden_of_proof requirements as other organizations the court cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in harding hospital inc v united_states f 6o court stated that income_tax exemption must be strictly construed with any doubts to be resolved in favor of the taxing entity consequently determinations of the commissioner are presumed correct similarly the court cited welch v helvering 190_us_111 and modern cases following its stricture that plaintiff thus bears the burden of proving its entitlement to an exemption commissioner 670_f2d_104 og states 588_fsupp_693 d d c see also bubbling well church of universal love inc v cir freedom church of revelation v united cir the other significant rulings are as follows in 76_tc_380 an organization operating a religious retreat facility did not qualify for exemption under c because it failed to show that the retreat facility was operated exclusively for religious purposes although the organization’s mountain lodge offered guests religious recreational and social activities none were regularly scheduled or required the court concluded that the organization had not met the burden_of_proof to show that the lodge was operated primarily for an exempt religious purpose and that the recreational and social activities at the lodge were only incidental to a religious purpose in retreat in motion inc 48_tcm_334 dec big_number m tcmemo_1984_315 a religious_organization that existed to provide fun experiences through bus trips to florida disneyworld and washington d c in connection with its bus ministry failed to qualify as a tax-exempt form 886-a crev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20x x12 20xx12 legend org organization name founder co-1 company xx date founder sec_2 company co-2 xyz state city city address address organization the recreational aspects of the trips involving secular sightseeing beach-going mountain climbing etc were not shown by the taxpayer to be insubstantial in nature and merely incidental to religious activities in the basic unit ministry of alma karl schurig ca-d c ustc dollar_figure 670_f2d_1210 the taxpayer failed to demonstrate that it qualified as a tax-exempt religious_organization since it failed to establish that no part of its earnings inured to the benefit of any private individual the taxpayer did not provide sufficient evidence of the nature of its charitable disbursements or the extent of the maintenance and support of its members and the evidence indicated that it was operated for the private benefit of and a substantial portion of its net_earnings inured to the members of the group in 670_f2d_104 a church was not entitled to tax-exempt status because it failed to show that no part of its net_income inured to the benefit of private individuals there was no proof in the record of any regular or substantial church activities accordingly the payments parsonage and minister's living allowances and travel_expenses made to the minister and his family who were the sole employees and sole voting directors of the church constituted unreasonable benefits because few employee tasks were performed in return in 640_fsupp_96 the irs properly revoked a religious organization's tax-exempt status retroactively from the date the organization was founded because it failed to establish its entitlement to such status and to deductible contributions in order to qualify for tax-exempt status the church was required to maintain records sufficient to show its items of gross_income and its disbursements and to show that it met requirements for exemption the church failed to keep records indicating the full nature of its operations it also failed to show that its operations did not inure in part to the private benefit of its officers in the 86_tc_916 dec big_number an organization was not a church because it did not serve the necessary associational role in the accomplishment of any religious purpose it also did not qualify as an exempt_organization because a large part of its assets were used for the private benefit of its minister in 83_tc_20 dec big_number an organization was not entitled to tax exempt status as a religious_organization where it was not engaged in any activities religious or otherwise was controlled by a self-perpetuating board_of directors one of whom participates in form 886-acev department of the treasury - internal_revenue_service page -8- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20xx12 legend org organization name founder co-1 15t company xx date co-2 founder sec_2 company xyz state city city address address the promotion of the organization of mail-order churches and failed to show that it is organized and operated or will be operated exclusively for public benefit in 83_tc_292 dec big_number a church failed to qualify for exempt status having failed to show that it had a place for regular worship services conducted regular services or performed religious functions church funds were used to benefit the pastor in united libertarian fellowship 65_tcm_2178 dec big_number m tcmemo_1993_116 a religious organization's exempt status was revoked when it failed to satisfy the irs's requests for additional information regarding the organization's operations finances and property ownership what little information the organization did provide was extremely vague and simply an attempt to avoid disclosing the requested information in l e hardy 60_tcm_1110 dec big_number m tcmemo_1990_557 aff'd ca-3 unpublished opinion an organization was not a church absent evidence that it was organized exclusively for an exempt_purpose and that it was operated exclusively for tax-exempt purposes further the entity was not organized in the proper form and church funds were used for the benefit of the taxpayer and his family in good friendship temple 55_tcm_1310 dec big_number m tc memo an unincorporated nonprofit religious_organization failed to qualify as a tax-exempt_organization the trustee-president who formed the organization did not prove that it served public rather than private interests and he failed to rebut the determination that it was operated to serve his private interests in universal church of jesus christ inc 55_tcm_144 dec m tcmemo_1988_65 the tax-exempt status of an organization that was incorporated for religious purposes was properly revoked the organization's commercial activities were far more than incidental to its exempt_activities and the organization failed to prove that none of its income inured to the benefit of private individuals in universal bible church inc 51_tcm_936 dec big_number m tcmemo_1986_170 an exempt religious_organization that had as its purpose the promotion of bible story reading and dissemination of the word of god through the media did not qualify as a private_foundation the organization failed to satisfy its burden of proving that it was a church within the meaning of the code the evidence did not establish that the organization included a body of believers form 886-acrev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20x x12 legend org organization name founder co-1 18t company xx date co-2 founder sec_2 company xyz state city city address address who assembled regularly to worship and it was uncertain that the organization was fully operational in good friendship temple 55_tcm_1310 dec big_number m tc memo an unincorporated nonprofit religious_organization failed to qualify as a tax-exempt_organization the trustee-president who formed the organization did not prove that it served public rather than private interests and he failed to rebut the determination that it was operated to serve his private interests primary activity irc code sec_501 requires an organization to be organized and operated exclusively for exempt purposes in order to qualify for tax-exempt status under that provision in this context the term operated exclusively for exempt purposes is interpreted as engaged primarily in activities in furtherance of one or more of the organization's exempt purposes reg sec_1_501_c_3_-1 this is known as the primary purpose doctrine final-reg tax-regs sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt c operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-aev department of the treasury - internal_revenue_service page -10- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20x x12 legend org organization name founder co-1 t company xx date founder sec_2 company co-2 xyz state city city address address sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of sections further the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services in 76_tc_380 an organization operating a religious retreat facility did not qualify for exemption under c because it failed to show that the retreat facility was operated exclusively for religious purposes although the organization’s mountain lodge offered guests religious recreational and social activities none were regularly scheduled or required the court concluded that the organization had not met the burden_of_proof to show that the lodge was operated primarily for an exempt religious purpose and that the recreational and social activities at the lodge were only incidental to a religious purpose in retreat in motion inc 48_tcm_334 dec big_number m tc memo a religious_organization that existed to provide fun experiences through bus trips to florida disneyworld and washington d c in connection with its bus ministry failed to qualify as a tax-exempt_organization the recreational aspects of the trips involving secular sightseeing beach-going mountain climbing etc were not shown by the taxpayer to be insubstantial in nature and merely incidental to religious activities form 886-aev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20xx12 legend org organization name founder co-1 18t company xx date co-2 founder sec_274 company xyz state city city address address in 283_fsupp2d_58 an organization that operated its conference center in a manner consistent with that of a commercial business did not qualify for tax-exempt status the taxpayer brought a declaratory_judgment action against the irs seeking reinstatement of its exempt status based on the argument that its conference activities were undertaken principally to advance educational and charitable purposes however the totality of the circumstances established that it furthered a substantial nonexempt purpose in christ's church of golden rule p l 244_f2d_220 cert_denied 355_us_839 a religious_organization whose primary activity was the operation of a commercial restaurant was not exempt in the 326_us_279 66_sct_112 the us supreme court has declared that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 950_f2d_365 a not-for-profit corporation that operated vegetarian restaurants and health food stores did not operate exclusively for exempt purposes and accordingly did not qualify as a tax-exempt_organization although the restaurants and health food stores were operated to further the dietary goals of the seventh day adventist church the purpose of the restaurants and health food stores was substantially commercial in new faith inc 64_tcm_1050 dec big_number m tcmemo_1992_601 a nonprofit public benefit corporation that obtained most of its revenues from providing food to the general_public from lunch trucks in exchange for donations was not operated exclusively for a tax-exempt purpose the commercial activity accounted for nearly all of its gross revenues and there was no evidence that any food items were offered at below-cost prices to needy persons in make a joyful noise inc 56_tcm_1003 dec big_number m tcmemo_1989_4 an organization did not satisfy its burden of proving that the irs' revocation of its tax-exempt status under code sec_501 was erroneous the organization was not regarded as operated exclusively for one or more exempt purposes because it did not engage primarily in activities in order to accomplish its exempt_purpose its primary activity was the management and operation of bingo_games for other exempt_organizations -a trade_or_business activity that did not qualify as an exempt activity under code sec_501 form 886-a crev department of the treasury - internal_revenue_service page -12- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20xx12 legend org organization name founder co-1 company xx date co-2 company founders xyz state city city address address in senior citizens of missouri inc 56_tcm_480 dec big_number m tcmemo_1988_493 a taxpayer that was organized for aiding handicapped and elderly citizens was denied tax-exempt status because it did not prove that it operated exclusively for such tax-exempt purpose in 49_f3d_1395 a housing corporation that was organized to provide affordable housing for low-income and disabled people did not qualify for tax-exempt status as a charitable_organization because it was not operated exclusively for exempt purposes the organization became a co-general partner in two for-profit limited_partnerships in order to take advantage of a state california property_tax reduction for low- income rentals by receiving a portion of the tax_credits with which to pursue its charitable purposes in 625_f2d_804 8th cir aff g 72_tc_687 the appellate court held that a nonprofit pharmaceutical service was not exempt as a charitable_organization because it was operated for the substantial commercial purpose of providing pharmacy services to the general_public although it provided special discount rates for handicapped and senior citizens in its area it was not committed to providing any drugs below cost or free to indigent persons therefore although its services did improve health in the area it was primarily a commercial venture operated in competition with other area pharmacies in 602_f2d_711 sth cir an organization whose stated purpose was to provide training jobs and recreation for senior citizens by operating retail stores did not qualify for exemption under sec_501 although it incidentally served the needs of senior citizens the evidence indicated that the retail sales operation was an end in itself proceeds from the business were used almost exclusively for its perpetuation thus the organization’s primary activity was the operation of the retail store which was not devoted exclusively to charitable purposes the service’s position on the operational_test and primary activities is consistent with the above case law taxpayer position the taxpayer position is unknown numerous attempts were made to contact the taxpayer but without success the taxpayer’s counsel was contacted and informed the service of his non- representation of the taxpayer form 886-acrev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 20xx12 20xx12 20x x12 legend org organization name founder co-1 15t company xx date 4t founder sec_2 company co-2 xyz state city city address address service position the service’s position is that this organization lacks any public support since its inception org has received no grants or donations all revenue has been from non exempt activity as such the organization’s foundation status should be modified to that of a private_foundation secondly this organization fails the operational_test all revenue has been generated through the operation of a commercial non exempt enterprise this retreat activity is not exempt activity this organization is not operated primarily for exempt purposes as such org’s status as a 501_c_3_organization should be revoked org’s status as a church is irrelevant before an organization can qualify for church status it must first be organized and operated primarily for an exempt_purpose this is not the case also org has not met the burden_of_proof that it is in fact a church there have been many opportunities for org to make its case to the service that the organization is in fact a church this has never been done conclusion org does not qualify for its current foundation status org has not demonstrated that it qualifies as a 501_c_3_organization org’s exempt status should be revoked form 886-a crev department of the treasury - internal_revenue_service page -14-
